DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the examined claim 1 would have been obvious over the reference claim 1.
With respect to claim 1, Patent ‘752 claims a hand-held catheter force control device (see reference claim 1) comprising a base (base in claim 1), a cover (cover in claim 1), a sheath clamp (sheath clamp in claim 1), a sheath handle (sheath handle in claim 1), a catheter clamp (catheter clamp in claim 1), a linear actuator (linear actuator in claim 1), a force sensor (force sensor in claim 1), and a controller (controller in claim 1).
Therefore, examined claim 1 is not patentably distinct from reference claim 1.
.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish, (US 20090076445) in view of Fasano et al., (US 20150141914; hereinafter Fasano) and Leo et al., (US 20100298826; hereinafter Leo).
Regarding claim 1, Furnish discloses (Figures 1 and 4) a hand-held catheter force control device comprising: a base (the base holding the catheter track) sized to be hand-held; a sheath clamp (fixed grip seen in Figures 1 and 4) coupled to the base, the sheath clamp capturing a sheath handle to immobilize the sheath handle relative to the base; a catheter clamp (catheter grip seen in Figures 4-6) capturing a catheter, a remote end of the catheter configured to deliver an ablation therapy ([0003]: treatment procedures); the catheter clamp aligned to be substantially co-axial with the sheath clamp, a linear actuator (catheter shuttle seen in Figures 1 and 4) effecting linear motion of the catheter clamp relative to the sheath clamp ([0044]-[0070]).
Furnish fails to disclose a cover reversibly fastened to the base in a closed position, the sheath clamp being an aperture formed in corresponding abutting edges of the cover and the base, the aperture being formed when the cover and the base are in a closed position. However, Fasano teaches (Figures 1A-3) a catheter control device comprising a cover system including an elongate base (2b) and a cover (2a) pivotably coupled to the base (2b), ([0036]-[0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furnish to include a cover system including a cover reversibly fastened to the base, as taught by Fasano, because the modification would enable closing of the cover over the base (Fasano, [0036]) to protect the translating parts within the cover. Furthermore, the modified device includes the cover system taught by Fasano wherein, as Fasano teaches (Figures 1A-3), the sheath clamp (3a, 3b) is an aperture (opening in longitudinal end 3) formed in corresponding abutting 
Furnish/Fasano fails to teach a force sensor located at a remote end of the catheter, the remote end configured for contact with a target tissue, the force sensor detecting real-time contact force data; a controller for receiving the real-time contact force data and for generating and communicating a control signal to the linear actuator to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue, the control signal adjusting a position of the linear actuator to compensate for a disturbance of the remote end contact with the target tissue. However, Leo teaches (Figure 10) a catheter force control system comprising: a catheter control device (184) coupled to a catheter (122) and a sheath handle (132); a force sensor (142) located at a remote end of the catheter (122), the remote end configured for contact with a target tissue, the force sensor (142) detecting real-time contact force data; a controller (124, 186) for receiving the real-time contact force data and for generating and communicating a control signal to the catheter control device (184) to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue ([0026], [0078], [0086]-[0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furnish/Fasano to include the catheter force control system taught by Leo because the modification would provide control of contact force (Leo, [0026]). Furthermore, since the catheter control device would be the device manipulating the catheter, the device of claim 1 disclosed by Furnish would be the catheter control device in the modified system. Finally, since the linear actuator is the structure controlling the manipulation of the catheter, the control signal would be communicated to the linear actuator in the modified system, the control 
Regarding claims 4 and 5, Furnish/Fasano/Leo teaches the device of claim 1 and that the controller receives real-time patient specific data and uses the real-time patient specific data to generate the control signal to minimize the difference between the real-time contact force data and the preset desired contact force; wherein the real-time patient specific data is tissue temperature at a contact point with the catheter, electrocardiogram, respiratory rate, catheter-tissue incident angle, or any combination thereof. Specifically, the modified device includes the controller (124, 186) taught by Leo, which receives real-time patient specific data and uses the real-time patient specific data to generate the control signal to minimize the difference between the real-time contact force data and the preset desired contact force; wherein the real-time patient specific data is tissue temperature at a contact point with the catheter ([0078], [0086]-[0088]).
Regarding claim 7, Furnish/Fasano/Leo teaches the device of claim 1, but Furnish/Fasano fails to disclose a robotic catheter navigation module communicative with the hand-held catheter force control device to advance the catheter through the sheath to the target location. However, Leo teaches a robotic catheter navigation module communicative with the catheter (122) ([0101]-[0102]). Since the catheter control device (184) is operatively coupled to the catheter (122), the robotic catheter navigation module is communicative with the hand-held catheter force control device (184) as well to advance the catheter through the sheath to the target location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furnish/Fasano to include a robotic catheter navigation module communicative with the device, as taught by Leo, because the modification would provide real-
Regarding claims 8 and 9, Furnish/Fasano/Leo teaches the device of claim 15, and that the device delivers a desired Force-Time Integral (FTI) and the controller is programmed to calculate the FTI, and automatically send a control signal to retract the catheter once the desired FTI is reached. Specifically, the modified device includes the catheter control system taught by Leo in which the catheter control device (184) delivers a desired FTI and the controller (124, 186) is programmed to calculate the FTI, and automatically sends a control signal to terminate the process, thereby retracting the catheter, once the desired FTI is reached ([0086]-[0088]). 
Regarding claim 10, Furnish discloses (Figures 1 and 4) a method of controlling force of a catheter contact with a target tissue, the method comprising: coupling a catheter and a sheath to a hand-held catheter force control device, the device comprising: a base (seen in Figure 4, the base holding the catheter track) sized to be hand-held; a sheath clamp (fixed grip seen in Figures 1 and 4) coupled to the base, the sheath clamp capturing a sheath handle of the sheath to immobilize the sheath handle relative to the base; a catheter clamp (catheter grip seen in Figures 4 and 6) capturing the catheter, a remote end of the catheter configured to deliver an ablation therapy ([0003]: treatment procedures); the catheter clamp aligned to be substantially co-axial with the sheath clamp; and a linear actuator (catheter shuttle seen in Figures 1 and 4) effecting linear motion of the catheter clamp relative to the sheath clamp ([0044]-[0070]).
Furnish fails to disclose a cover reversibly fastened to the base in a closed position, the sheath clamp being an aperture formed in corresponding abutting edges of the cover and the base, the aperture being formed when the cover and the base are in a closed position. However, Fasano teaches (Figures 1A-3) a catheter control device comprising a cover system including an elongate 
Furnish/Fasano fails to teach detecting contact force data with a force sensor located at the remote end of the catheter; receiving the contact force data with a controller; and generating and communicating a control signal to the linear actuator to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue, the control signal adjusting a position of the linear actuator to compensate for a disturbance of the remote end contact with the target tissue. However, Leo teaches (Figure 10) a catheter force control system comprising: a catheter control device (184) coupled to a catheter (122) and a sheath handle (132); a force sensor (142) located at a remote end of the catheter (122), the remote end configured for contact with a target tissue, the force sensor (142) detecting real-time contact force data; a controller (124, 186) for receiving the real-time contact force data and for generating and communicating a control signal to the catheter control device (184) to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue ([0026], [0078], [0086]-[0088]). 

Regarding claims 17 and 18, Furnish/Fasano/Leo teaches the device of claim 10 and receiving real-time patient specific data and uses the real-time patient specific data to generate the control signal to minimize the difference between the real-time contact force data and the preset desired contact force; wherein the real-time patient specific data is tissue temperature at a contact point with the catheter, electrocardiogram, respiratory rate, catheter-tissue incident angle, or any combination thereof. Specifically, the modified method includes the controller (124, 186) taught by Leo, which receives real-time patient specific data and uses the real-time patient specific data to generate the control signal to minimize the difference between the real-time contact force data and the preset desired contact force; wherein the real-time patient specific data is tissue temperature at a contact point with the catheter ([0078], [0086]-[0088]).
Regarding claim 19, Furnish/Fasano/Leo teaches the device of claim 10, and calculating a Force-Time Integral (FTI), and automatically sending a control signal to retract the catheter once the desired FTI is reached. Specifically, the modified method includes the catheter control method taught by Leo in which the catheter control device (184) delivers a desired FTI and the controller 
Regarding claim 20, Furnish/Fasano/Leo teaches a method of delivering ablation therapy to a subject in need thereof comprising delivery of an ablation to a target location in the subject using the catheter coupled to the system of claim 1 (as discussed in the rejections of claims 1 and 10).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish in view of Fasano and Leo, as applied to claim 1, and further in view of Kesner et al., (US 20130190726; hereinafter Kesner).
Regarding claim 2, Furnish/Fasano/Leo teaches the device of claim 1, but fails to teach that the controller is a proportional-derivative- integral (PID) controller, a hybrid PID controller, a Smith predictor controller, a Kalman filter controller, or any combination thereof. However, Kesner teaches (Figure 3) a catheter control system in which the controller is a PID controller ([0056], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furnish/Fasano/Leo to include a PID controller, as taught by Kesner, because the modification would provide improved stability over conventional force control (Kesner, [0126]).
Regarding claim 3, Furnish/Fasano/Leo teaches the device of claim 1, but fails to teach that the controller includes a delay-based modifier to compensate for a delay in receiving the real-time contact force data within the system, a cardiac modifier to compensate for cardiac motion disturbances, or a respiratory modifier to compensate for respiratory motion disturbances. However, Kesner teaches a catheter control system wherein the controller can be used to track the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furnish in view of Fasano and Leo, as applied to claim 1, and further in view of Knudson et al., (US 20060084964; hereinafter Knudson).
Regarding claim 6, Furnish/Fasano/Leo teaches the device of claim 1, but fails to teach a foot pedal for controlling a start, stop, or both start and stop of the system. However, Knudson teaches a catheter control system including a foot pedal (100) for starting an operation ([0064]-[0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include a foot pedal, as taught by Knudson, because the modification would allow a user to control the catheter with feet while freeing the user’s hands to perform other functions during the procedure (Knudson; [0064]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish in view of Fasano and Leo, as applied to claim 10, and further in view of Rahn et al., (US 20060241421; hereinafter Rahn).
Regarding claims 11-12, Furnish/Fasano/Leo teaches the method of claim 10, but fails to teach generating a delay-based modifier modeled on an identified time delay; and applying the delay-based modifier to the control signal, wherein the identified time delay is determined by .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish in view of Fasano, Leo, and Rahn, as applied to claim 11, and further in view of Blevins et al., (US 20140249653; hereinafter Blevins). 
Regarding claim 13, Furnish/Fasano/Leo/Rahn teaches the method of claim 11, but fails to teach that the delay-based modifier is generated by a Smith predictor algorithm. However, Blevins teaches a control technique using a Smith predictor algorithm for control ([0016]-[0017]). It would have been obvious to one of ordinary skill in the art to use a Smith predictor algorithm, as taught by Blevins, because the modification would enable the use of slow or intermittently received process variable values in a predictor based control scheme without the need to change the control algorithm (Blevins; [0016]).
Regarding claim 14, Furnish/Fasano/Leo/Rahn teaches the method of claim 11, but fails to teach that the delay-based modifier is generated by a Kalman filter algorithm. However, Blevins teaches a control technique using a Kalman filter algorithm for control ([0016]-[0017]). .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furnish in view of Fasano, Leo, and Rahn as applied to claim 11, and further in view of Kesner.
Regarding claim 15, Furnish/Fasano/Leo/Rahn teaches the device of claim 11, but fails to teach applying a cardiac modifier to the control signal to compensate for cardiac motion disturbances. However, Kesner teaches a catheter control system wherein the controller can be used to track the target (cardiac) tissue motion and the device tip motion and to compensate for target (cardiac) tissue motion as well as other motion (e.g., respiration and patient motion), ([0005], [0044]). As such, this cardiac motion compensation requires a cardiac modifier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Furnish/Fasano/Leo to include a respiratory modifier to compensate for respiratory motion disturbances, as taught by Kesner, because the modification would minimize invasiveness in surgical procedures involving moving target areas, tissue and organs (Kesner, [0044]). 
Regarding claim 16, Furnish/Fasano/Leo/Rahn teaches the device of claim 11, but fails to teach applying a respiratory modifier to the control signal to compensate for respiratory motion disturbances. However, Kesner teaches a catheter control system wherein the controller can be used to track the target tissue motion and the device tip motion and to compensate for target tissue motion as well as other motion (e.g., respiration and patient motion), ([0044]). As such, this respiratory motion compensation requires a respiratory modifier. It would have been obvious to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794